20-50805-rbk Doc#109 Filed 03/19/21 Entered 03/19/21 13:53:10 Main Document Pg 1 of
                                        11
                                         20-50805-rbk Doc#109 Filed 03/19/21 Entered 03/19/21 13:53:10 Main Document Pg 2 of
                                                                                 11


  CASE NAME:       KrisJenn Ranch, LLC
  CASE NUMBER:     20-50805-RBK



                                                 COMPARATIVE BALANCE SHEETS
ASSETS                                         FILING DATE*      MONTH                 MONTH             MONTH              MONTH              MONTH             MONTH                       MONTH                       MONTH
                                                                   5/31/2020 0:00       6/30/2020 0:00    7/31/2020 0:00     8/31/2020 0:00 9/1-9/30/2020       10/1-10/31/2020             11/1-11/30/2020             12/1-12/31/2020
CURRENT ASSETS
Cash                                                                     21,260.00          10,221.06            4,433.89           2,355.71           269.71                      269.71                      254.71               38,381.54
Accounts Receivable, Net
Inventory: Lower of Cost or Market
Prepaid Expenses
Investments                                                             477,490.00         477,490.11        477,490.11         477,490.11        477,490.11              477,490.11                  477,490.11                  477,490.11
Other
TOTAL CURRENT ASSETS                                      0.00          498,750.00         487,711.17        481,924.00         479,845.82        477,759.82              477,759.82                  477,744.82                  515,871.65
PROPERTY, PLANT & EQUIP. @ COST
Less Accumulated Depreciation
NET BOOK VALUE OF PP & E                                  0.00                  0.00             0.00                0.00               0.00             0.00                        0.00                        0.00                      0.00
OTHER ASSETS
 1. Tax Deposits
 2. Investments in Subsidiaries
 3. Electric Deposit
 4.
TOTAL ASSETS                                            $0.00         $498,750.00        $487,711.17       $481,924.00        $479,845.82        $477,759.82           $477,759.82                 $477,744.82                 $515,871.65
                                            * Per Schedules and Statement of Affairs
              MOR-2                                                                                                                                             Revised 07/01/98            Revised 07/01/98            Revised 07/01/98
                                      20-50805-rbk Doc#109 Filed 03/19/21 Entered 03/19/21 13:53:10 Main Document Pg 3 of
                                                                              11


         CASE NAME:     KrisJenn Ranch, LLC
         CASE NUMBER:   20-50805-RBK



                                                   COMPARATIVE BALANCE SHEETS
LIABILITIES & OWNER'S                            FILING DATE*      MONTH                 MONTH             MONTH             MONTH             MONTH              MONTH                MONTH                MONTH
EQUITY                                                               5/31/2020 0:00       6/30/2020 0:00    7/31/2020 0:00    8/31/2020 0:00 9/1-9/30/2020       10/1-10/31/2020 11/1-11/30/2020 12/1-12/31/2020
LIABILITIES
POST-PETITION LIABILITIES(MOR-4)

PRE-PETITION LIABILITIES
 Notes Payable - Secured                                               5,900,000.00        5,900,000.00      5,900,000.00      5,900,000.00      5,900,000.00          5,900,000.00         5,900,000.00         5,900,000.00
 Priority Debt
 Federal Income Tax
 FICA/Withholding
 Unsecured Debt                                                           26,331.00           26,330.95         46,330.95         46,330.95         73,330.95             73,330.95            73,330.95            73,330.95
 Other                                                                   183,174.00          183,174.52        183,174.52        183,174.52        183,174.52            183,174.52           183,174.52           183,174.52
TOTAL PRE-PETITION LIABILITIES                              0.00       6,109,505.00        6,109,505.47      6,129,505.47      6,129,505.47      6,156,505.47          6,156,505.47         6,156,505.47         6,156,505.47
TOTAL LIABILITIES                                           0.00       6,109,505.00        6,109,505.47      6,129,505.47      6,129,505.47      6,156,505.47          6,156,505.47         6,156,505.47         6,156,505.47
OWNER'S EQUITY (DEFICIT)
PREFERRED STOCK
COMMON STOCK
ADDITIONAL PAID-IN CAPITAL                                            -5,605,684.00        -5,605,684.41     -5,605,684.41     -5,605,684.41     -5,605,684.41       -5,605,684.41        -5,605,684.41        -5,605,684.41
RETAINED EARNINGS: Filing Date
RETAINED EARNINGS: Post Filing Date                                       -5,071.00           -16,109.89        -41,897.06        -43,975.24        -73,061.24          -73,061.24           -73,061.24           -73,061.24
TOTAL OWNER'S EQUITY (NET WORTH)                            0.00      -5,610,755.00        -5,621,794.30     -5,647,581.47     -5,649,659.65     -5,678,745.65       -5,678,745.65        -5,678,745.65        -5,678,745.65
TOTAL
LIABILITIES &
OWNERS EQUITY                                             $0.00        $498,750.00         $487,711.17       $481,924.00       $479,845.82       $477,759.82          $477,759.82          $477,759.82          $477,759.82
                                              * Per Schedules and Statement of Affairs
            MOR-3                                                                                                                                                Revised 07/01/98     Revised 07/01/98     Revised 07/01/98
                            20-50805-rbk Doc#109 Filed 03/19/21 Entered 03/19/21 13:53:10 Main Document Pg 4 of
                                                                    11


 CASE NAME:       KrisJenn Ranch, LLC
 CASE NUMBER:     20-50805-RBK

                                 SCHEDULE OF POST-PETITION LIABILITIES
                                              MONTH            MONTH           MONTH           MONTH           MONTH            MONTH


TRADE ACCOUNTS PAYABLE
TAX PAYABLE
Federal Payroll Taxes
State Payroll Taxes
Ad Valorem Taxes
Other Taxes
TOTAL TAXES PAYABLE                                     0.00            0.00            0.00            0.00            0.00                      0.00
SECURED DEBT POST-PETITION
ACCRUED INTEREST PAYABLE
ACCRUED PROFESSIONAL FEES*
OTHER ACCRUED LIABILITIES
1.
2.
3.
TOTAL POST-PETITION LIABILITIES (MOR-3)                $0.00           $0.00           $0.00           $0.00           $0.00                  $0.00
 *Payment requires Court Approval
      MOR-4                                                                                                                    Revised 07/01/98
                            20-50805-rbk Doc#109 Filed 03/19/21 Entered 03/19/21 13:53:10 Main Document Pg 5 of
                                                                    11


 CASE NAME:    KrisJenn Ranch, LLC
CASE NUMBER:   20-50805-RBK

                                                            AGING OF POST-PETITION LIABILITIES
                                                            MONTH

       DAYS            TOTAL              TRADE                   FEDERAL                STATE           AD VALOREM,                  OTHER
                                         ACCOUNTS                  TAXES                 TAXES           OTHER TAXES
0-30                              0.00
31-60                             0.00
61-90                             0.00
91+                               0.00
TOTAL                           $0.00               $0.00                   $0.00                $0.00            $0.00                       $0.00

                                                            AGING OF ACCOUNTS RECEIVABLE



   MONTH


0-30 DAYS
31-60 DAYS
61-90 DAYS
91+ DAYS
TOTAL                           $0.00               $0.00                   $0.00                $0.00            $0.00                       $0.00

               MOR-5                                                                                                      Revised 07/01/98
                                                   20-50805-rbk Doc#109 Filed 03/19/21 Entered 03/19/21 13:53:10 Main Document Pg 6 of
                                                                                           11


         CASE NAME:         KrisJenn Ranch, LLC
        CASE NUMBER:        20-50805-RBK
                                                                    STATEMENT OF INCOME (LOSS)
                                                         MONTH                      MONTH                      MONTH                MONTH               MONTH                MONTH           MONTH           MONTH               FILING TO
                                                         04/27 - 05/31/20 06/01 - 06/30/20 7/1-7/31/2020     8/1-8/31/2020    9/1-9/30/2020    10/1-10/31/2020 11/1-11/30/2020 12/1-12/31/2020 DATE
REVENUES       (MOR-1)                                            3,600.00             0.00         3,781.90             0.00                                                         50,000.00     7,381.90
TOTAL COST OF REVENUES                                            5,183.00         1,035.96                                                                                                         6,218.96
GROSS PROFIT                                                     -1,583.00        -1,035.96         3,781.90             0.00             0.00             0.00            0.00       50,000.00     1,162.94
OPERATING EXPENSES:
   Selling & Marketing                                                                                                                                                                                                                         0.00
   General & Administrative                                           1,848.00                          3.00                3.00               15.00                30.00             0.00            0.00              27.00              1,899.00
   Insiders Compensation                                                                                                                                                                                                                       0.00
   Professional Fees                                                  1,640.00                     10,000.00           29,566.07                 0.00           29,056.00             0.00            0.00                0.00            70,262.07
   Other                                                                                                                                       975.00                                                                 6,627.54               975.00
   Other                                                                                                                                     1,088.18                                                                 5,218.63             1,088.18
TOTAL OPERATING EXPENSES                                              3,488.00                  10,003.00               29,569.07            2,078.18            29,086.00            0.00            0.00           11,873.17            74,224.25
INCOME BEFORE INT, DEPR/TAX (MOR-1)                                  -5,071.00                 -11,038.96              -25,787.17           -2,078.18           -29,086.00            0.00            0.00           38,126.83           -73,061.31
INTEREST EXPENSE                                                                                                                                                                                                                               0.00
DEPRECIATION                                                                                                                                                                                                                                   0.00
OTHER (INCOME) EXPENSE*                                                                                                                                                                                                                        0.00
OTHER ITEMS**                                                                                                                                                                                                                                  0.00
TOTAL INT, DEPR & OTHER ITEMS                                             0.00                       0.00                    0.00                0.00                 0.00            0.00            0.00                0.00                 0.00
NET INCOME BEFORE TAXES                                              -5,071.00                 -11,038.96              -25,787.17           -2,078.18           -29,086.00            0.00            0.00           38,126.83           -73,061.31
FEDERAL INCOME TAXES                                                                                                                                                                                                                           0.00
NET INCOME (LOSS) (MOR-1)                                         ($5,071.00)              ($11,038.96)           ($25,787.17)          ($2,078.18)        ($29,086.00)              $0.00           $0.00       $38,126.83            ($73,061.31)
Accrual Accounting Required, Otherwise Footnote with Explanation.
* Footnote Mandatory.
* * Unusual and/or infrequent item(s) outside the ordinary course of business requires footnote.
              MOR-6                                                                                                                                                                                                              Revised 07/01/98
                                              20-50805-rbk Doc#109 Filed 03/19/21 Entered 03/19/21 13:53:10 Main Document Pg 7 of
                                                                                      11


  CASE NAME:        KrisJenn Ranch, LLC
 CASE NUMBER:       20-50805-RBK

CASH RECEIPTS AND                                           MONTH       MONTH               MONTH             MONTH              MONTH             MONTH           MONTH            MONTH           MONTH          FILING TO
DISBURSEMENTS                                                           04/27 - 05/31/20    6/1-6/30/2020     7/1-7/31/2020      8/1-8/31/2020     9/1-9/30/2020   10/1-10/31/2020 11/1-11/30/2020 12/1-12/31/2020 DATE
 1. CASH-BEGINNING OF MONTH                                    $0.00               $0.00      $21,260.02         $10,221.06          $4,433.89       $2,355.71          $269.71         $269.71         $254.71                 $0.00
RECEIPTS:
 2. CASH SALES                                                                   3,600.00                             3,781.90              0.00                             0.00            0.00           0.00             7,381.90
 3. COLLECTION OF ACCOUNTS RECEIVABLE                                                                                                                                                                                            0.00
 4. LOANS & ADVANCES (attach list)                                              26,330.95                          20,000.00                          27,000.00                                                             73,330.95
 5. SALE OF ASSETS                                                                                                                                                                                                               0.00
 6. OTHER (attach list)                                                                                                                                                                                50,000.00                 0.00
TOTAL RECEIPTS**                                                 0.00           29,930.95              0.00        23,781.90                0.00      27,000.00              0.00            0.00      50,000.00            80,712.85
(Withdrawal) Contribution by Individual Debtor MFR-2*                                                                                                                                                                            0.00
DISBURSEMENTS:
 7. NET PAYROLL                                                                                                                                                                                                                  0.00
 8. PAYROLL TAXES PAID                                                                                                                                                                                                           0.00
 9. SALES, USE & OTHER TAXES PAID                                                1,844.00                                                                                                                                    1,844.00
10. SECURED/RENTAL/LEASES                                                                                                                                                                                                        0.00
11. UTILITIES & TELEPHONE                                                                                                                                                                                                        0.00
12. INSURANCE                                                                                                                                                                                                                    0.00
13. INVENTORY PURCHASES                                                                                                                                                                                                          0.00
14. VEHICLE EXPENSES                                                                                                                                                                                                             0.00
15. TRAVEL & ENTERTAINMENT                                                                                                                                                                                                       0.00
16. REPAIRS, MAINTENANCE & SUPPLIES                                              5,183.32         1,035.96                             1,088.18                                                        10,218.63             7,307.46
17. ADMINISTRATIVE & SELLING                                                         3.61             3.00                3.00            15.00            30.00             0.00           15.00          27.00                54.61
18. OTHER (attach list)                                                                                                                                                                                                          0.00
TOTAL DISBURSEMENTS FROM OPERATIONS                              0.00            7,030.93         1,038.96              3.00           1,103.18           30.00              0.00           15.00      10,245.63             9,206.07
19. PROFESSIONAL FEES                                                            1,640.00        10,000.00         29,566.07               0.00       29,056.00                                                             70,262.07
20. U.S. TRUSTEE FEES                                                                                                                    975.00                                                         1,627.54               975.00
21. OTHER REORGANIZATION EXPENSES (attach list)                                                                                                                                                                                  0.00
TOTAL DISBURSEMENTS**                                            0.00           8,670.93        11,038.96          29,569.07           2,078.18       29,086.00             0.00           15.00       11,873.17            80,443.14
22. NET CASH FLOW                                                0.00          21,260.02       -11,038.96          -5,787.17          -2,078.18       -2,086.00             0.00          -15.00       38,126.83               269.71
23. CASH - END OF MONTH (MOR-2)                                $0.00         $21,260.02       $10,221.06          $4,433.89          $2,355.71         $269.71          $269.71         $254.71      $38,381.54              $269.71
                                                        * Applies to Individual debtors only
              MOR-7                                     **Numbers for the current month should balance (match)                                                                                                     Revised 07/01/98
                                                           RECEIPTS and CHECKS/OTHER DISBURSEMENTS lines on MOR-8
                           20-50805-rbk Doc#109 Filed 03/19/21 Entered 03/19/21 13:53:10 Main Document Pg 8 of
                                                                   11


      CASE NAME:     KrisJenn Ranch, LLC
      CASE NUMBER:   20-50805-RBK

                                                CASH ACCOUNT RECONCILIATION
                                                 MONTH OF 12/1-12/31/2020
BANK NAME                                  Broadway
ACCOUNT NUMBER                                                8640 #                         #
ACCOUNT TYPE                                    OPERATING                 PAYROLL                TAX           OTHER FUNDS                 TOTAL
BANK BALANCE                                            38,381.54                                                                                  $38,381.54
DEPOSITS IN TRANSIT                                          0.00                                                                                       $0.00
OUTSTANDING CHECKS                                           0.00                                                                                       $0.00
ADJUSTED BANK BALANCE                                 $38,381.54                     $0.00             $0.00            $0.00                      $38,381.54
BEGINNING CASH - PER BOOKS                                 254.71                                                                                    $254.71
RECEIPTS*                                               50,000.00                                                                                  $50,000.00
TRANSFERS BETWEEN ACCOUNTS                                                                                                                              $0.00
(WITHDRAWAL) OR CONTRIBUTION BY
INDIVIDUAL      DEBTOR MFR-2                                 0.00                                                                                       $0.00
CHECKS/OTHER DISBURSEMENTS*                             11,873.17                                                                                  $11,873.17
ENDING CASH - PER BOOKS                               $38,381.54                     $0.00             $0.00            $0.00                      $38,381.54

MOR-8                                      *Numbers should balance (match) TOTAL RECEIPTS and                                   Revised 07/01/98
                                            TOTAL DISBURSEMENTS lines on MOR-7
                                         20-50805-rbk Doc#109 Filed 03/19/21 Entered 03/19/21 13:53:10 Main Document Pg 9 of
                                                                                 11


CASE NAME:        KrisJenn Ranch, LLC
CASE NUMBER:      20-50805-RBK


                                    PAYMENTS TO INSIDERS AND PROFESSIONALS
Of the total disbursements shown for the month, list the amount paid to insiders (as defined in Section 101(31)(A)-(F) of the U.S. Bankruptcy Code) and the professionals.
Also, for insiders, identify the type of compensation paid (e.g., salary, commission, bonus, etc.) (Attach additional pages as necessary).
                                                  MONTH                   MONTH                    MONTH                   MONTH                    MONTH                     MONTH                      MONTH                      MONTH
  INSIDERS: NAME/COMP TYPE


 1.
 2.
 3.
 4.
 5.
 6.
TOTAL INSIDERS (MOR-1)                                           $0.00                    $0.00                   $0.00                    $0.00                    $0.00                       $0.00                      $0.00                      $0.00

                                                  MONTH                   MONTH                    MONTH                   MONTH                    MONTH                     MONTH                      MONTH                      MONTH
          PROFESSIONALS
                                                  4/27-5/31/2020     6/1-6/30/2020      07/01-07/31/2020 08/01-08/31/2020                           9/1-9/30/2020            10/1-10/31/2020            11/1-11/30/2020            12/1-12/31/2020
 1. Jerry G Miers, CPA                                      1,640.00
 2. Mueller-Smeburg, PLLC                                                     10,000.00          21,684.82                                                     27,936.00
 3. Granstaff, Gaedke and Edgmon                                                                  7,881.25
 4. Douglas Deffenbaugh CPA                                                                                                                                      1,120.00
 5.
 6.
TOTAL PROFESSIONALS            (MOR-1)                      $1,640.00              $10,000.00               $29,566.07                     $0.00             $29,056.00                         $0.00                      $0.00                      $0.00

      MOR-9                                                                                                                                                                  Revised 07/01/98           Revised 07/01/98           Revised 07/01/98
20-50805-rbk Doc#109 Filed 03/19/21 Entered 03/19/21 13:53:10 Main Document Pg 10
                                      of 11
20-50805-rbk Doc#109 Filed 03/19/21 Entered 03/19/21 13:53:10 Main Document Pg 11
                                      of 11
